Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a NOA in responses to Applicant’s amendments and remarks filed 05/03/2021; this current patent application was filed 07/31/2019. 
Claims 11-6, 8-15 and 17-19 are pending; claim(s) 1, 11 and 12 is/are independent claims. 
Claim(s) 1, 11 and 12 have been amended. Claim(s) 7, 16 and 20 are cancelled. Claim(s) 26, 8-10, 13-15 and 17-19 were original.
Also, Examiner is hereby withdrawn the 101 rejections to claims 12-19 and the  112 rejection to claim(s) 4 and 15, in light of the current amendments and the remarks filed with this paper. (See the remarks pages 9-10 for details).

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 




            Reason for Allowance
Claims 1-6, 8-15 and 17-19 are allowed: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Okada et al., (“US 20200167671 A1” filed 02/05/2018 [hereinafter “Okada”], relates to a system “to train a learning model and thereby create a utility model.” Wherein; receives one or more annotation results that are provided by a person or organization that performs an annotation operation…. then correlates an annotation result with the learning data used to train the learning model. [See Okada Para(s) 138, 147, 156 and the Abstract]. However Okada fails to show " identifying improvements to the set of instructions by (i) comparing the annotator annotations to the client annotations and (ii) identifying, from the comparing, discrepancies made by the annotators in view of the response time; and generating, based on the improvements, a new set of instructions for the task, wherein the generating comprises (i) identifying at least one feature of the information that distinguishes correctly annotated information from incorrectly annotated information and (ii) generating an instruction from the at one feature,… wherein the identifying at least one feature comprises utilizing a feature extraction technique, based upon an entity type of the information within the task, on both the correctly annotated information and the incorrectly annotated information…) as amended and according to paragraph(s) 20-22, 29 and Fig. 2 [PBPUB 20210034698], in light of the remarks filed 05/03/2021 pages 11-13.

Cox et al., (“US 20160148077 A1” filed 06/26/2014 [hereinafter “Cox”], describing a face detection utilizes a behavioral measure asks annotators 160 to give pairwise-ratings for pairs 830, 840 of training objects [in Cox Para(s) 49 and 66]. However Cox fails to show " identifying improvements to the set of instructions by (i) comparing the annotator annotations to the client annotations and (ii) identifying, from the comparing, discrepancies made by the annotators in view of the response time; and generating, based on the improvements, a new set of instructions for the task, wherein the generating comprises (i) identifying at least one feature of the information that distinguishes correctly annotated information from incorrectly annotated information and (ii) generating an instruction from the at one feature,… wherein the identifying at least one feature comprises utilizing a feature extraction technique, based upon an entity type of the information within the task, on both the correctly annotated information and the incorrectly annotated information…) as amended and according to paragraph(s) 20-22, 29 and Fig. 2 [PBPUB 20210034698], in light of the remarks filed 05/03/2021 pages 11-13.
MacMahon et al., (“US 20190012302 A1” filed 03/06/2015 [hereinafter “MacMahon”], relates to the annotation reviewing; includes the potential annotation may be determined to be a verified annotation … the potential annotation is correct. For example, if at least a threshold number and/or frequency (e.g., 60%, 70%, 80%, or other percentage) of instances indicate the potential annotation is correct, it may be determined to be a verified annotation. The threshold number or frequency may be fixed, adjustable, and/or based on other factors [In MacMahon Para(s) 54-57]. However MacMahon fails to show " identifying improvements to the set of instructions by (i) comparing the annotator annotations to the client annotations and (ii) identifying, from the comparing, discrepancies made by the annotators in view of the response time; and generating, based on the improvements, a new set of instructions for the task, wherein the generating comprises (i) identifying at least one feature of the information that distinguishes correctly annotated information from incorrectly annotated information and (ii) generating an instruction from the at one feature,… wherein the identifying at least one feature comprises utilizing a feature extraction technique, based upon an entity type of the information within the task, on both the correctly annotated information and the incorrectly annotated information…) as amended and according to paragraph(s) 20-22, 29 and Fig. 2 [PBPUB 20210034698], in light of the remarks filed 05/03/2021 pages 11-13.

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows, " identifying improvements to the set of instructions by (i) comparing the annotator annotations to the client annotations and (ii) identifying, from the comparing, discrepancies made by the annotators in view of the response time; and generating, based on the improvements, a new set of instructions for the task, wherein the generating comprises (i) identifying at least one feature of the information that distinguishes correctly annotated information from incorrectly annotated information and (ii) generating an instruction from the at one feature,… wherein the identifying at least one feature comprises utilizing a feature extraction technique, based upon an entity type of the information within the task, on both the correctly annotated information and the incorrectly annotated information…) as amended and according to paragraph(s) 20-22, 29 and Fig. 2 [PBPUB 20210034698], in light of the remarks filed 05/03/2021 pages 11-13.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUOC A TRAN/Primary Examiner, Art Unit 2177